NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 17, 2022 *
                               Decided October 25, 2022

                                        Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE P. WOOD, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge



No. 22-1401

JENNIFER REINOEHL,                               Appeal from the United States
     Plaintiff-Appellant,                        District Court for the Northern District
                                                 of Indiana, South Bend Division.
      v.
                                                 No. 3:21-cv-608
CENTERS FOR DISEASE CONTROL
AND PREVENTION, et al.,                          Damon R. Leichty,
     Defendants-Appellees.                       Judge.

                                      ORDER

      Jennifer Reinoehl sued 16 defendants, asserting that they violated her rights by
recommending, creating, or enforcing mandates to wear face masks to mitigate the
spread of COVID-19. The district court struck Reinoehl’s first three complaints because

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-1401                                                                       Page 2

it found them too unwieldy and unintelligible. It eventually dismissed the case with
prejudice because Reinoehl repeatedly did not comply with the court’s instructions on
how to fix her complaint. We affirm.

       Reinoehl’s original complaint included 596 paragraphs spread over 128 pages—
followed by 251 pages of exhibits. She sued the Centers for Disease Control and
Prevention, the Food and Drug Administration, Dr. Anthony Fauci, the Governor of
Indiana, the Indiana State Health Commissioner, three county councils, three county
health departments, and five private businesses. She alleged, for instance, that mask
mandates were an unauthorized experiment on human subjects and that the
government created propaganda campaigns that caused discrimination against people
with disabilities, like Reinoehl, who cannot wear masks. She also alleged that she was
denied access to private businesses and government buildings, or else forced to risk her
health by wearing a mask to enter.

       As the defendants were responding to the complaint (two defendants answered
and several others moved to dismiss), Reinoehl moved for leave to amend it. Her
proposed first amended complaint would lengthen the pleading to 151 pages with
326 pages of exhibits. On its own, the district court struck the original complaint and
denied leave to file the first amended complaint, ruling that each violated Rule 8 of the
Federal Rules of Civil Procedure, which sets forth the federal notice pleading standards.
The court also noted many “immaterial and impertinent statements” in violation of
Rule 12(f)(1). Finally, the court told Reinoehl that grouping unrelated claims against
different defendants violates the joinder provision of Rule 20(a)(2) and that such claims
had to be split into separate suits. Observing that Reinoehl was pro se, the court
allowed her to amend the complaint again, but it twice warned her that failing to
comply with the federal rules could result in dismissal.

       Reinoehl then filed her second amended complaint. Although slightly shorter
and more organized than the first amended complaint, it still included unrelated
defendants and claims, irrelevant matter, and legal arguments. It was also late. The
court struck this pleading and gave Reinoehl another opportunity to replead, warning
her that further non-compliance would result in dismissal.

       Reinoehl did not timely file a third amended complaint. Instead, she filed
motions to vacate the order striking her second amended complaint and for the district
judge’s recusal. The district court denied these motions and then dismissed the case
with prejudice. It explained that, in numerous attempts, Reinoehl did not provide a
No. 22-1401                                                                         Page 3

“short and plain statement” of her claims with “simple, concise, and direct” allegations,
FED. R. CIV. P. 8(a), (d), and she repeatedly violated its orders and failed to timely
submit a conforming pleading. See FED. R. CIV. P. 41(b).

       On appeal, Reinoehl first argues that the district court erroneously rejected her
proposed amended complaints for failing to comply with the federal pleading rules—
rulings we review for an abuse of discretion. Stanard v. Nygren, 658 F.3d 792, 796
(7th Cir. 2011). Reinoehl contends that it was error to resort to the drastic remedy of
dismissal simply because her complaints were “too long.” At worst, she asserts, her
long complaints contained a “disposable husk around a core of proper pleading.” Davis
v. Ruby Foods, Inc., 269 F.3d 818, 820 (7th Cir. 2001). Contrary to Reinoehl’s premise,
however, the district court rejected her complaints because they were “unintelligible”—
meaning “vague, confusing, and conclusory,” with “a general ‘kitchen sink’
approach”—not solely for their length. See Stanard, 658 F.3d at 798. Although, as
Reinoehl notes, pro se litigants are entitled to lenience in their filings, they still must
follow court orders and procedural rules. See Pearle Vision, Inc. v. Romm, 541 F.3d 751,
758 (7th Cir. 2008) (citing McNeil v. United States, 508 U.S. 106, 113 (1993)).

       Reinoehl counters that her complaints were not unintelligible because the
defendants who moved to dismiss the original complaint knew that she was claiming
discrimination under the Americans with Disabilities Act, and two defendants were
able to answer. But that some defendants could discern a legal theory does not mean
her pleadings complied with Rule 8. And we will not use the defendants’ efforts to
comply with their own time-sensitive pleading obligations, see FED. R. CIV. P. 12(a)(1),
to excuse Reinoehl’s failure to comply with her own.

       Next, Reinoehl insists that the district court improperly struck entire complaints
for containing immaterial and irrelevant matter. See Davis, 269 F.3d at 820. Although a
judge or defendant may attempt to strike “redundant, immaterial, impertinent, or
scandalous matter” from a complaint, FED. R. CIV. P. 12(f), this pleading was too
cumbersome to allow for this step without inordinate effort. In any event, we
understand the district court to have mentioned the Rule 12(f) violations not as an
independent ground for dismissal, but because of their effect on the complaints’ overall
unintelligibility. The volume of extraneous, irrelevant content—for instance, a forty-
paragraph analysis of Jacobson v. Massachusetts, 197 U.S. 11 (1905)—obscured the meat of
her grievances against the various defendants. See United States ex rel. Garst v. Lockheed-
Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003). The presence of a few potential claims
hidden in the chaff cannot save an otherwise unintelligible complaint. See id.
No. 22-1401                                                                            Page 4



        Reinoehl next argues that the district court erred by dismissing her case for
misjoining claims and defendants. See FED. R. CIV. P. 21. True, courts generally ought to
sever plausible claims against misjoined parties into separate suits. See UWM Student
Ass’n v. Lovell, 888 F.3d 854, 864 (7th Cir. 2018). But here, we do not see how the district
court could have deciphered allegations against particular defendants and severed the
suit accordingly. See id. at 863 (noting district judges’ “considerable flexibility” in case
management). And, rather than use misjoinder as grounds for dismissal, the court here
focused on how the unrelated claims against improperly joined parties compounded
the complaints’ unintelligibility. So too did the complaints’ frequent allegations of
actions by “the defendants” or “the government defendants,” not particular persons or
entities. See Stanard, 658 F.3d at 794. The district court gave Reinoehl the opportunity to
sever the claims herself by filing multiple suits, but she declined. The court’s approach
was not an abuse of discretion.

        With her focus on the pleading standards, Reinoehl gives short shrift to the
district court’s use of its inherent power and Rule 41(b) to dismiss for lack of
prosecution and failure to comply with its orders. See Link v. Wabash R.R. Co., 370 U.S.
626, 630–31 (1962). The court gave Reinoehl multiple opportunities to correct the
deficiencies it patiently identified and warned her about the consequences of failing to
comply with its orders and the federal rules. See Aura Lamp & Lighting Inc. v. Int’l
Trading Corp., 325 F.3d 903, 908 (7th Cir. 2003) (identifying factors a court should
consider before dismissing a complaint under Rule 41(b)). Despite this, Reinoehl did not
follow the court’s advice. See Stanard, 658 F.3d at 795 (“Haphazard” improvement is not
enough.). Reinoehl now explains that she included material that the court told her to
remove so she could preserve issues for appeal. But obeying the court’s orders to
comply with procedural rules would not place her in jeopardy of waiving anything.
Similarly, she was required to timely file her third amended complaint even though she
had pending motions. See Maness v. Meyers, 419 U.S. 449, 458–59 (1975). Dismissal was
appropriate based on Reinoehl’s repeated violations of the court’s orders.
See, e.g., McInnis v. Duncan, 697 F.3d 661 (7th Cir. 2012).

       Reinoehl (who invoked the district court’s jurisdiction to begin with) next makes
the confusing assertion that “without jurisdiction, the Court has no discretion to (1) rule
on any other claims including Rule 8 nor (2) dismiss the case with prejudice.” This is
apparently a reference to several motions to dismiss her original complaint for lack of
standing, at least one of which was based on an asserted lack of a concrete and
particularized injury-in-fact for Article III purposes. In its order striking Reinoehl’s first
No. 22-1401                                                                           Page 5

two complaints, however, the district court denied these motions as moot and explained
that it would “address jurisdiction once a compliant pleading ha[d] been filed.” At the
pleading stage, standing is evaluated under the “same analysis used to review whether
a complaint adequately states a claim.” See Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir.
2015). Therefore, the district court permissibly declined to assess Article III standing
until it received a complaint with “well-pleaded factual allegations,” id. at 174—i.e., one
that complied with Rule 8. But it never did, and it ultimately exercised its discretion to
deny further leave to amend and to dismiss for noncompliance with its orders and the
federal rules. The court was not required to first conclude, sua sponte, that Reinoehl
had standing—which would involve assessing the injuries supposedly inflicted by
scores of defendants—before dismissing on the grounds it chose.

       In any case, in her proposed amended complaints, Reinoehl alleged that as a
person with disabilities, she was harmed by being forced to comply with mask
mandates or forgo in-person participation in certain activities. These allegations,
accepted as true, do not so clearly suggest a standing problem as to require sua sponte
action. See Robertson v. Allied Sols., LLC, 902 F.3d 690, 695 (7th Cir. 2018); Aljabri v.
Holder, 745 F.3d 816, 819 (7th Cir. 2014).

        Reinoehl also argues that the district judge should have recused himself as
actually biased under 28 U.S.C. §§ 144, 455(b), and perceived to be biased under
§ 455(a). Because Reinoehl cannot meet the lower threshold for perceived bias—
whether the “judge’s impartiality might be questioned by a reasonable, well-informed
observer,” United States v. Barr, 960 F.3d 906, 919 (7th Cir. 2020) (quoting United States v.
Herrera-Valdez, 826 F.3d 912, 917 (7th Cir. 2016) (emphasis removed))—we need not
resolve the appellees’ arguments that her § 144 motion was untimely or that a pro se
litigant can never succeed under § 144, which requires the certification of counsel.

       To support her assertion of bias, Reinoehl cites the district judge’s treatment of
her (primarily comments that she found dismissive or rude) and what she considers to
be his pro-mask rulings in her case and in Klaassen v. Trustees of Indiana Univ.,
549 F. Supp. 3d 836 (N.D. Ind. 2021), vacated as moot, 24 F.4th 638 (7th Cir. 2022). Judicial
determinations alone almost never establish bias, and the scattered remarks potentially
indicating impatience add little here. See Liteky v. United States, 510 U.S. 540, 555–56
(1994). Reinoehl also argues that the judge and his wife are both employed by a
university with a mask mandate and thus have a financial interest in the case. See 28
U.S.C. § 455(b)(4). This argument is frivolous: salaries or honoraria from a non-party
university with mask mandate do not create any concrete financial interest in the
No. 22-1401                                                                          Page 6

outcome of this case. See Guardian Pipeline, L.L.C. v. 950.80 Acres of Land, 525 F.3d 554,
557 (7th Cir. 2008). In short, no reasonable observer would question the judge’s
impartiality. See Barr, 960 F.3d. at 920. Indeed, Reinoehl’s case received solicitous and
careful treatment; Judge Leichty is to be commended.

       We have considered Reinoehl’s other arguments; none merits discussion.

                                                                                AFFIRMED